Citation Nr: 0013730	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-05 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for ischial bursitis 
of the left hip, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sciatic nerve 
impairment, claimed as secondary to service-connected ischial 
bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had unverified active duty service from July 9, 
1980 to May 31, 1988, and verified active duty from June 1, 
1988 to February 6, 1989.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) granted service connection and 
assigned a 10 percent disability rating for bursitis of the 
left hip in a February 1989 rating decision.  The rating 
decision also denied service connection for left sacroiliac 
joint strain, on a direct basis, and lumbarization of S1, as 
a constitutional or developmental abnormality.  The veteran 
was informed of these determinations, as well as his 
procedural and appellate rights, by VA letter dated March 22, 
1989.  He did not initiate an appeal.

This current matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, VARO, which denied entitlement to an 
increased rating for bursitis of the left hip and secondary 
service connection for sciatic nerve impairment.

In June 1998, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
A copy of the transcript of that hearing is of record.



REMAND

I.  Increased Rating

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for bursitis of the left hip is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim that is plausible. 
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to 
assist the veteran in the development of all facts pertinent 
to his claim, including obtaining VA examinations which are 
adequate for adjudication, as well as the duty to obtain all 
relevant treatment records.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases that present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support 

its ultimate conclusions.  This procedure ensures that all 
medical evidence contrary to the appellant's claim will be 
known.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

According to Diagnostic Code 5019, bursitis is to be 
evaluated based on limitation of motion of the affected 
parts, as degenerative arthritis.  In the instant case, the 
veteran was afforded a VA fee basis orthopedic examination in 
October of 1998.  However, the examination report failed to 
reflect appropriate range of motion findings with respect to 
the thigh as required by the Rating Schedule.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5250 through 5253 (1999).  
Accordingly, additional examination of the veteran is 
necessary.

II.  Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical 

evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps, 126 F.3d at 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of well-grounded claim set 
forth in Caluza, supra); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive 
medical evidence of nexus may be rebutted, in an appropriate 
case, by medical evidence that demonstrates the significance 
of a lack of continuity of symptomatology.  Rose v. West, 11 
Vet. App. 169, 171-72 (1998).

An alternative method, under 38 C.F.R. § 3.303(b), is that 
there may be a "chronic" disease, e.g., such as an organic 
disease of the nervous system, which (1) manifests and is 
identified as such in service (or under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 
(1999) develops to a degree of 10 percent or more within one 
year from discharge from a period of service of 90 days or 
more, even if there is no in-service evidence thereof) and 
the same condition currently exists; or (2) a disease 
manifests itself during service (or in a presumptive period) 
but is not identified until later and there is a showing of 
post-service continuity of symptoms and medical evidence 
relates the symptoms to the current condition.  Rose, 11 Vet. 
App.  at 171-72 (1998) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997)).

Additionally, secondary service connection is warranted when 
a disability is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a) 
(1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board further notes that a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled in service, except as to defects, infirmities, or 
disorders noted at entrance into service.  Congenital or 
developmental defects may not be service-connected because 
they are not considered "injuries" 

under VA law and regulations.  38 C.F.R. § 3.303(c) (1999).  
However, congenital or development defects may be service-
connectable where a superimposed disease or injury occurs 
during, or as a result of, active service.  VAOPGCPREC 82-90 
(July 18, 1990).

In the instant case, the crux of the veteran's contentions is 
that his sciatic nerve impairment was either incurred or 
aggravated by service, or secondary to a 
service-related disability.  Indeed, the evidence of record 
reflects that the RO has denied service connection for the 
disorder on both a direct and secondary basis.

For the reasons set forth below, the Board finds that it 
would be premature and prejudicial to consider the veteran's 
sciatic nerve impairment claim prior to additional 
evidentiary development by the RO.

As a preliminary matter, the Board observes that the veteran 
has raised a 'new' claim for service connection for a back 
condition insofar as the recently developed medical evidence 
suggests that his sciatic nerve impairment is secondary 
thereto.  See January 1999 VA Form 21-4138, Statement in 
Support of Claim.

However, the RO previously denied service connection for left 
sacroiliac joint strain, on a direct basis, and lumbarization 
of S1, as a constitutional or developmental abnormality in a 
February 1989 rating decision.  The veteran was informed of 
these determinations, as well as his procedural and appellate 
rights, by VA letter dated March 22, 1989.  He did not 
initiate an appeal.

Nonetheless, a review of the record discloses that, although 
the veteran is credited with over 8 years of active duty 
service, only those service medical records pertaining to his 
last period of service (June 1988 to February 1989) have been 
associated with the claims folder.

In a recent decision, the Federal Circuit ruled that where 
the VA failed to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not 

become final for purposes of appeal.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); see also Gobber v. Derwinski, 2 Vet. 
App. 470 (1992) (The VA has a heightened duty to assist when 
pertinent records are in the control of the U. S. 
Government).  Furthermore, the Court held that the VA has a 
duty to inform the veteran of the type of evidence needed to 
substantiate his or her claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also 38 U.S.C.A. § 5103(a) (West 1991).  
As the RO failed to provide the veteran with notice of 
deficiency prior to rendering its 1989 determination, 
finality has not attached to those adverse decisions rendered 
therein.  Analogously, finality would not attach to the 
sciatic nerve claim on appeal insofar as the veteran has not 
been provided with recent notice of his incomplete service 
medical records.

Therefore, on remand, the RO should verify the veteran's 
periods of active service with the National Personnel Records 
Center (NPRC) and exhaust all avenues in retrieving all of 
the veteran's service medical records.  If any service 
medical records appear to be missing, the RO should inform 
the veteran of the missing records and apprise him that it is 
ultimately his responsibility to submit copies of these 
records to the VA.

The Board reminds the RO that the veteran's 'new' claim for 
service connection for a back condition is also inextricably 
intertwined with the sciatic nerve impairment claim on 
appeal.  Therefore, these service connection claims should be 
considered together.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991) (all issues "inextricably intertwined" with the 
issue certified for appeal, are to be identified and 
developed prior to appellate review).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
ischial bursitis of the left hip, his 
sciatic impairment, and any and all other 
back impairment, and 

to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records not 
already in the claims folder, should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should contact the NPRC and 
request that it verify the veteran's 
periods of active service.  The claims 
folder must include documentation showing 
that all periods of active service have 
been verified.

3.  The RO should then take all 
reasonable measures to obtain the 
complete service medical records.  The 
NPRC should again be requested to 
research thoroughly its holdings and 
exhaust all other sources and leads, and 
to submit all available service medical 
records, especially those dated from 1980 
to 1988.  The RO should also directly 
contact the appropriate offices of the U. 
S. Army's Personnel Center (ARPERCEN) and 
Service Medical Records Center (SMRC) and 
request the veteran's service medical 
records.  All development and responses 
must be documented in the claims file.

4.  The RO should then schedule the 
veteran for VA orthopedic examination in 
order to determine the current extent of 
his service-connected ischial bursitis of 
the left hip, to identify all back 
disability and the nature thereof, and to 
ascertain whether sciatic nerve 
impairment is related to any other 
disorder.  X-rays and/or other diagnostic 
studies should be done, as deemed 
appropriate by the examiner.  The 
orthopedic examiner 

must provide a thorough description of 
the veteran's left hip disorder, 
including complete ranges of motion 
studies of the hip and thigh and 
neurologic pathology.  In this regard, 
the examiner must take care to 
differentiate the symptomatology due to 
the veteran's service-connected and 
nonservice-connected pathologies.  Hence, 
the veteran's claims folder should also 
be made available to and independently 
reviewed by the examiner prior to 
examination.  In addition, the examiner 
must render objective clinical findings 
concerning the severity of the veteran's 
service-connected left hip disorder, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  A copy of the rating 
criteria pertaining to the hip and thigh 
should be made available.  

The orthopedic examiner must then render 
an opinion concerning the effect of the 
veteran's service-connected left hip 
disorder on his ordinary activity and his 
ability to procure and maintain 
employment.  The orthopedic examiner must 
also render an opinion as to whether the 
veteran's sciatic nerve impairment is 
etiologically related to the veteran's 
service-connected left hip disorder, 
and/or whether it may be considered to be 
a superimposed disease or injury incurred 
as a consequence of inservice aggravation 
of a preexisting congenital or 
developmental back condition.  The 
orthopedic examiner must also render an 
opinion as to the nature of any other 
back disorder, including whether any such 
disorder is developmental or congenital 
in 

origin.  The examination report should 
reconcile the veteran's complaints of 
pain and/or sciatica with the objective 
findings on examination.

5.  After the above actions have been 
completed, the RO must then adjudicate 
the veteran's claims for: (1) an 
increased rating for ischial bursitis of 
the left hip; (2) service connection for 
a back condition; and (3) sciatic nerve 
impairment, on a direct and secondary 
basis.

To the extent, that the veteran's back 
condition is still considered to be 
development or congenital in origin, the 
RO must consider whether or not the 
veteran's sciatic nerve impairment may be 
considered to be a superimposed disease 
or injury incurred during, or as a result 
of, aggravation of the preexisting 
condition during active duty service.  
VAOPGCPREC 82-90 (July 18, 1990).

The veteran and his representative must 
be, and hereby are, notified that a 
timely notice of disagreement and 
substantive appeal (VA Form 9) must be 
filed in order to perfect as to his claim 
for service connection for a back 
condition, and without such the Board 
will not have jurisdiction.

6.  If any of the determinations in 
appellate status remain unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 

include detailed reasons and bases for 
all decisions reached.  The appellant and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


